DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Applicant is advised that should claims 1-9 be found allowable, claims 10-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the application differs from the copending application  in that the copending application requires a common interface for multiple controllers. It would have been obvious to use a common interface for multiple controllers as an efficient way to submitting access requests to multiple securable resources. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al. (US Pub. 20190069436 A1).

Norton discloses the following limitations:

1. A system, comprising: a resource comprising multiple independently securable resources (para. 7- A data center can include security measures to prevent physical access to a data center location and/or data center equipment. As used herein, the term "data center" can, for example, refer to a location, such as a building, or a room or multiple rooms in a building that can include equipment); 
locking elements respectively configured to assume a locked condition in which corresponding ones of the multiple independently securable resources are locked and an unlocked condition in which the corresponding ones of the multiple securable resources are unlocked (para. 8- In some examples, data center equipment may include locking mechanisms at the modular equipment level of the data center. For instance, a rack of blade servers of the data center may include a bezel with a locking mechanism that prevents removal of blade servers from the rack of blade servers, where a physical key can control the locking mechanism of the bezel); and 
a controller, which is receptive of an instruction to authorize users to unlock the one or more of the multiple independently securable resources, and which is configured to perform operating system (OS) level authentication of the users and OS level control of the locking elements in accordance with the instruction to authorize users and the OS level authentication. (para. 33, 61- central management server 108 can receive a request to unlock locking mechanisms 104 of modules 106. For example, central management server 108 can include an interface with which central management server 108 can receive a request to unlock locking mechanisms 104. Similar to the modules 106, in some instances, the interface can include a universal serial bus (USB) that can receive a request to unlock locking mechanism 104 from a computing device peripheral, such as a keyboard, pointing device (e.g., a mouse), USB storage drive, etc. In some instances, the interface can include a display with a user interface to receive an input, such as a username and/or password. In some instances, the interface can include a biometric device to receive retina scans, fingerprint scans, and/or other biometric information of a user. In some instances, the interface can include a read device to receive the request to unlock from a smart card, such as a common access card. In some instances, the interface can include a key slot to receive, for example, a mechanical key with electronic authentication. In some instances, central management server 108 can receive the request to unlock locking mechanisms 104 wirelessly)

2. The system according to claim 1, wherein: the resource comprises a safe (para. 8- Security measures can include physical access controls to the data center location. For example, doors to a data center may be locked and physically accessible by authorized users. In some examples, data center equipment may include locking mechanisms at the modular equipment level of the data center), and the multiple independent securable resources respectively comprise separate interiors of the safe (para. 32- Examples of a mechanical module of the data center can include an access door, frame, face plate, access panel, cables, etc. In other words, any mechanical module in the data center that can include a locking mechanism 104 can be unlocked by controller 102. Controller 102 can unlock locking mechanism 104 of the mechanical module of the data center for physical access to computing devices of the data center, repair, replacement, and/or cleaning of computing devices of the data center, etc.). 

(para. 8- Security measures can include physical access controls to the data center location. For example, doors to a data center may be locked and physically accessible by authorized users. In some examples, data center equipment may include locking mechanisms at the modular equipment level of the data center; para. 31- module 106 can be a computing device. Examples of a computing device of a data center can include a compute node, storage node, rack server, switch blade, storage disks, enclosure managers, a blade enclosure, components of the blade enclosure (e.g., individual compute nodes in the blade enclosure may be unlocked via locking mechanisms of the individual compute nodes in the blade enclosure), storage nodes including storage disks (e.g., individual storage nodes in the blade enclosure, including individual storage disks of storage nodes, may be unlocked via locking mechanisms of the individual storage nodes and/or storage disks in the blade enclosure), a power supply, a fan, etc.)

4. The system according to claim 1, wherein the instruction to authorize users is received from an external communication. (para. 33- the interface can include a universal serial bus (USB) that can receive a request to unlock locking mechanism 104 from a computing device peripheral, such as a keyboard, pointing device (e.g., a mouse), USB storage drive, etc.)

5. The system according to claim 1, wherein the instruction to authorize users is received via one or more of an access control system or service ( ACSS) interface and a change mode ( CHMOD) interface. (para. 33- In some examples, central management server 108 can receive a request to unlock locking mechanisms 104 of modules 106. For example, central management server 108 can include an interface with which central management server 108 can receive a request to unlock locking mechanisms 104. Similar to the modules 106, in some instances, the interface can include a universal serial bus (USB) that can receive a request to unlock locking mechanism 104 from a computing device peripheral, such as a keyboard, pointing device (e.g., a mouse), USB storage drive, etc. In some instances, the interface can include a display with a user interface to receive an input, such as a username and/or password. In some instances, the interface can include a biometric device to receive retina scans, fingerprint scans, and/or other biometric information of a user. In some instances, the interface can include a read device to receive the request to unlock from a smart card, such as a common access card)

6. The system according to claim 1, wherein the instruction to authorize users is time sensitive. (para. 43- In some examples, controllers 102 can generate an access schedule of the locking mechanisms 104 including time periods in which the locking mechanisms 104 of the modules 106 of the data center can be unlocked. For example, controller 102-1 can generate an access schedule for locking mechanism 104-1 that includes time periods in which locking mechanism 104-1 of module 106-1 can be unlocked.)

7. The system according to claim 1, wherein the instruction to authorize users is condition dependent. (para. 43- In some examples, controllers 102 can generate an access schedule of the locking mechanisms 104 including time periods in which the locking mechanisms 104 of the modules 106 of the data center can be unlocked. For example, controller 102-1 can generate an access schedule for locking mechanism 104-1 that includes time periods in which locking mechanism 104-1 of module 106-1 can be unlocked.)

8. The system according to claim 1, wherein the controller is configured to perform one or more of fingerprint and pin code OS level authentication. (para. 14- the interface can include a universal serial bus (USB) that can receive a request to unlock locking mechanism 104 from a computing device peripheral, such as a keyboard, pointing device (e.g., a mouse), USB storage drive, etc. In some instances, the interface can include a display with a user interface to receive an input, such as a username and/or password. In some instances, the interface can include a biometric device to receive retina scans, fingerprint scans, and/or other biometric information of a user)

9. The system according to claim 1, wherein the controller is configured to perform OS level control of the locking elements by causing the locking elements to assume the unlocked condition in accordance with a requesting user being authorized by the instruction to authorize users and authenticated by the OS level authentication. (para. 33- central management server 108 can receive a request to unlock locking mechanisms 104 of modules 106. For example, central management server 108 can include an interface with which central management server 108 can receive a request to unlock locking mechanisms 104. Similar to the modules 106, in some instances, the interface can include a universal serial bus (USB) that can receive a request to unlock locking mechanism 104 from a computing device peripheral, such as a keyboard, pointing device (e.g., a mouse), USB storage drive, etc. In some instances, the interface can include a display with a user interface to receive an input, such as a username and/or password. In some instances, the interface can include a biometric device to receive retina scans, fingerprint scans, and/or other biometric information of a user. In some instances, the interface can include a read device to receive the request to unlock from a smart card, such as a common access card. In some instances, the interface can include a key slot to receive, for example, a mechanical key with electronic authentication. In some instances, central management server 108 can receive the request to unlock locking mechanisms 104 wirelessly)

Claims 10-18 are rejected for the same rationale as they cover the same subject matter as claims 1-9

Regarding claims 19-20, the subject matter claimed pertains to method steps that correspond to the system elements of claims 1, 5-7 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/           Examiner, Art Unit 2433            

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433